Title: From Benjamin Franklin to Richard Jackson, 27 June 1763
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
New York, June 27. 1763
Since my Arrival here, News is brought from all Quarters of the Indians having suddenly and pretty generally commenc’d Hostilities, without having first made any Complaint, or alledging any Reason.
I find the General is of Opinion, that it is the Effect of a large Belt sent last Year among them by the French Commander in the Ilinois Country, which was stopt sometime in one of their Towns, but afterwards carried round thro’ the Nations: and he thinks, it will cease when those French come to know that a Peace is concluded between England and France. But others here say, the Indians are disgusted that so little Notice has lately been taken of them, and are particularly offended that Rum is prohibited, and Powder dealt among them so sparingly. They have received no Presents: And the Plan of preventing War among them, and bringing them to live by Agriculture, they resent as an Attempt to make Women of them, as they phrase it: It being the Business of Women only to cultivate the Ground: their Men are all Warriors.
Perhaps these Causes have jointly contributed to produce the Effect. I think too, that we stoop’d too much in begging the last Peace of them; which has made them vain and insolent; and that we should never mention Peace to them again, till we have given them some severe Blows, and made them feel some ill Consequences of breaking with us. The Papers will tell you most of our News. The inclos’d Letter has some Particulars not yet publish’d.
Your Favour by Mr. Tunnicliff reach’d me here. I have recommended him for a Purchase of Land to Lord Stirling, who has great Tracts in the Jerseys out of the Indians way, and says he should like such a Man for a Neighbour, being himself employ’d at present in making great Improvements near Baskinridge where he purposes Building a Seat. I have recommended him also to Mr. Hughes, who is well acquainted with Country Affairs, and capable of giving him the best Advice. When I return to Pensilvania, which I hope will be about the Beginning of September, I shall readily afford him such Assistance as may be in my Power.
I have wrote to you lately, and little now occurs to add. I see in the Account of our Success at the Manillas, on which I congratulate you, one Barker mention’d as an Officer. It is probably the same we have been enquiring after. I hear our Assembly is to meet on Occasion of these Indian Disturbances, before the time to which they stood adjourn’d. With the greatest Esteem, I am, Dear Sir, Your most obedient humble Servant
B Franklin
P.S. This Renewal of Indian War in the Northern Parts, would incline our People much more to a southern Settlement. I long to hear your Sentiments of the Coxes Affair.
The Indians engag’d its said are the Outaways and Chippaways with some Seneca’s and Delawares.
R Jackson Esqr
 Endorsed: New York June 27 1763 B Franklin Esqr
